DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because it should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.. and the abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b). A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.
 Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the warp or weft yarn is a ‘ring yarn’.  There is no clear meaning for the term “ring yarn”.  There are no clear metes and bounds for this claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, 10, and 12-14 is/are rejected under 35 U.S.C. 102a(1) as being anticipated by JP 2006176916.
‘916 discloses (paragraphs [0002], [0003], [0006], [0008], [0013], [0014], [0015], [0021], [0027]) a lining fabric containing a yarn comprising lyocell filaments [0013], wherein, in the conditioned state, the average linear density of the Lyocell filaments in the yarn is between 0.5 to 5.5 dtex [0013] which overlaps with sufficient specificity the range of 0.6 to 4.0 dtex anticipating the range of claim 1.
In reference to claims 2 and 4, the lining fabric is said to have 0% washing shrinkage; see [0002], [0003].
Each yarn has a total size of 30 to 167 dtex [0013] which satisfies the range of claim 3.
In reference to claim 7, the lining fabric is dyed [0014].
In reference to claim 9, the yarn of the lining fabric comprises a resin finish [0015].
In reference to claim 10, the lining fabric is woven [0013] inherently including warp interlaced with weft.
In reference to claim 12, there is no discernible patentable weight recited by claim 12.
In reference to claim 13, ‘916 discloses a ‘lining fabric’ which by definition is an inner side of a cloth article.
In reference to claim 14, claim 14 recites a use of the yarn and as cited with respect to claim 1 the yarn does have linear density of .5 to 5.5 dtex.  The lower endpoint .5 dtex is a specific data point disclosing and anticipating the claimed range of less than 1.5 dtex.  The yarn disclosed is disclosed as a lining cloth and therefore can be used as a clothing lining fabric/cloth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘916.
Claims 5 and 6 recite measured material properties that are not explicitly disclosed by ‘916.
The MPEP is clear:
“PRODUCT AND APPARATUS CLAIMS - WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not (MPEP 2112.01).”
All limitations above are explicitly disclosed by ‘916 showing the prior art is substantially identical establishing a prima facie case of obviousness and the burden is shifted to applicant to bring forth evidence that the prior art does not exhibit the same properties.
At the very least it would have been an obvious variant to one of ordinary skill in the art prior to the filing of the invention to determine through common engineering design choice the appropriate tenacity and/or elongation properties of the lining fabric for the desired end use application.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘916 in view of US 2015/0086758 (Tutterow et al.).
‘916 discloses the claimed dye limitations above but does not teach dye as a reactive dye.
However, ‘758 is referenced as it teaches, “Dyes that enable dyeing of the synthetic cellulosic fibers to a high-visibility shade include, but are not limited to, direct dyes (including, but not limited to, Direct Yellow 96) and fiber reactive dyes (par. 43, detailed description).”
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the dye used by ‘916 to a reactive dye as reactive dyes are taught by ‘758 as common, obvious and well-known type of dyeing processes used to provide synthetic cellulosic fibers a desired shade/color/hue.
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘916 in view of EP 1122346.
‘916 does teach woven lyocell fabric including warp and wefts of lyocell.  ‘916 does not teach claimed weft linear density lower than the warp linear density.
However, ‘346 is referenced as it teaches, “the filaments constituting the weft threads are microfilaments whose unit titer is less than one decitex, while the textured threads constituting the non-elastic warp threads and the cover of the elastic threads are, meanwhile, conventional threads whose title stranded is between 1.5 and 2 dtex (statement of the invention).”
‘346 teaches a woven fabric that includes the recited weft/warp densities to arrive at a fabric ‘made of fibran or cotton that show much lower shrinkage when washed (statement of the invention).’
Therefore it would have been obvious to one of ordinary skill in the art of textile engineering prior to filing the invention to modify the linear densities of the weft yarns to be lower than the warp yarns to arrive at a woven fabric that exhibits lower shrinkage when washed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Numerous woven fabrics from lyocell and similar materials are attached to establish the general state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H MUROMOTO JR whose telephone number is (571)272-4991. The examiner can normally be reached M-Th 730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT H MUROMOTO JR/Primary Examiner, Art Unit 3732